Boots Ladd filed a petition for writ of habeas corpus in this court, seeking reduction of his appeal bond.
Petitioner alleges that on July 9, 1947, he was convicted in the district court of Pittsburg county, Okla., in case No. 4773, of the crime of manslaughter in the first degree and sentenced to serve a term of 15 years in the State Penitentiary. He alleges that the district court of Pittsburg county set his appeal bond in said cause at the *Page 266 
sum of Ten Thousand ($10,000) Dollars; that said bond is excessive, and prays that it be reduced.
A hearing was had in this court on said petition on September 17, 1947, and evidence received. The court, after due consideration, was of the opinion that the bond fixed by the district court of Pittsburg county is not excessive, and the application for reduction of the same was denied.
It is so ordered.